                      Case 5:18-md-02827-EJD Document 348 Filed 06/14/19 Page 1 of 2


            1

            2

            3

            4

            5

            6

            7

            8                                 UNITED STATES DISTRICT COURT
            9                              NORTHERN DISTRICT OF CALIFORNIA
           10                                          SAN JOSE DIVISION
           11    IN RE: APPLE INC. DEVICE                              CASE NO. 5:18-md-02827-EJD
                 PERFORMANCE LITIGATION,
           12                                                          PUTATIVE CLASS ACTION
           13                                                          ORDER RE JOINT ADMINISTRATIVE
                                                                       MOTION TO FILE UNDER SEAL
           14    This Document Relates To:                             TRANSCRIPT OF MARCH 7, 2019
                                                                       HEARING ON APPLE’S MOTION TO
           15           ALL ACTIONS.                                   DISMISS PLAINTIFFS’ SECOND
                                                                       CONSOLIDATED AMENDED COMPLAINT
           16

           17

           18
                        The Court, having considered the parties’ Joint Administrative Motion to File Under Seal
           19
                 Transcript of Hearing on Apple’s Motion to Dismiss, all associated declarations, exhibits, and any
           20
                 argument of counsel, rules as follows:
           21                  Page and Line Numbers                           Ruling
           22                           19:20–21             DENIED. This material reflects non-
                                                             technical information that does not meet
           23                                                the compelling reasons standard.
                                         20:1–9              GRANTED. This material concerns
           24                                                Apple’s internal research and
                                                             development, its internal procedures and
           25                                                decision making, and its engineering and
                                                             technical information.
           26                           20:14–18             GRANTED. This material concerns
                                                             Apple’s internal research and
           27                                                development, and its engineering and
                                                             technical information.
           28
                                                                   1
Gibson, Dunn &      ORDER RE JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL TRANSCRIPT OF HEARING ON
Crutcher LLP
                     APPLE’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED COMPLAINT
                                                 CASE NO. 5:18-MD-02827-EJD
                    Case 5:18-md-02827-EJD Document 348 Filed 06/14/19 Page 2 of 2


            1               Page and Line Numbers                     Ruling
                                   25:22–24          GRANTED. This material relates to
            2                                        ongoing investigations.
            3                       28:5–6           GRANTED. This material concerns
                                                     Apple’s internal research and
            4                                        development, and its engineering and
                                                     technical information.
            5                      28:19–25          GRANTED. This sentence relates to
                                                     Apple’s internal procedures and decision
            6                                        making.
                                   29:25–30:3        GRANTED. This sentence relates to
            7                                        Apple’s internal procedures and decision
                                                     making.
            8                       30:7–8           GRANTED. This sentence relates to
                                                     Apple’s internal procedures and decision
            9                                        making.
                                        33:24        GRANTED. This material concerns
           10                                        Apple’s internal research and
                                                     development, and its engineering and
           11                                        technical information.
           12                       36:5–10          GRANTED. This material concerns
                                                     Apple’s internal research and
           13                                        development, and its engineering and
                                                     technical information.
           14

           15         IT IS SO ORDERED.
           16

           17    DATED: June 14, 2019
           18

           19                                                 _____________________________________
           20                                                       The Honorable Edward J. Davila
                                                                      United States District Judge
           21

           22

           23

           24

           25

           26

           27

           28
                                                          2
                   [PROPOSED] ORDER RE JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL TRANSCRIPT OF
Gibson, Dunn &       HEARING ON APPLE’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
Crutcher LLP
                                                      COMPLAINT
                                                CASE NO. 5:18-MD-02827-EJD
